Citation Nr: 0335190	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-23 834	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
to include a personality disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from April 1973 
until December 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran was afforded a hearing in June 
2003 before the undersigned sitting at Portland, Oregon, the 
transcript of which is of record.

In a statement associated with the claims file in August 
2003, the veteran raised the issue of entitlement to 
compensation based on a sleep disorder.  This matter is not 
before the Board for appellate review and is referred to the 
RO for action as appropriate.


REMAND

The veteran asserts that he now has a psychiatric illness 
that had its onset or was aggravated during active duty.

During his June 2003 hearing the veteran testified that he 
had had psychological intervention prior to service for what 
he described as a "tough childhood."  The service medical 
entrance examination dated in April 1973 also notes that the 
veteran reported having received treatment for a mental 
condition between 1963 and 1967 in South Bend, Indiana.  Also 
noted was treatment at "St. Joe Hosp" for a minor 
infection.  These records may be helpful in determining the 
etiology of the veteran's claimed psychiatric disorder.

The Board also notes that a service medical record dated in 
June 1975 indicates that the veteran had been evaluated in 
the mental hygiene clinic on several occasions, to include in 
June 1975.  The available service medical records contain no 
accounts of such treatment.  Under the circumstances, the 
Board is of the opinion that the RO should directly contact 
the appropriate authority at Fort Hood, Texas, and also make 
an additional request to the National Personnel Records 
Center (NPRC), for a search to obtain any additional service 
medical records, to include records of clinical treatment 
during active duty.  

Additionally, testimony from the veteran at his hearing and 
other statements in the record indicate that he went absent 
without official leave (AWOL) for which he was placed in the 
stockade in solitary confinement.  He also stated that he 
received an "Article 15" for being AWOL.  The Board notes 
that there is no documentation pertaining to the reasons for 
the reported punitive actions and that such may be probative 
of the veteran's psychiatric claim.  The NPRC should 
therefore also conduct a search for any in-service 
administrative records/proceedings pertaining to the 
appellant's nonjudicial punishments.

Finally, a clarifying medical opinion, based on consideration 
of all of the evidence of record, would be useful in 
ascertaining the correct diagnoses and likely etiology of 
current psychiatric disability.

The Board also points out that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002) is for application in the 
instant case.  The veteran was advised of his rights in this 
regard by letter dated in March 2003.  However, this letter 
advised the veteran that he was to send the requested 
information and evidence within 30 days of the date of the 
letter.  Although the time limit for the submission of 
additional evidence and information was consistent with a VA 
regulation then in effect, the United States Court of Appeals 
for the Federal Circuit has since invalidated the VA 
regulation to the extent that it authorized VA to deny a 
claim before the expiration of the one-year period for 
response provided by 38 U.S.C.A. § 5103(b).  See Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010, (Fed Cir., Sep. 22, 2003).  
Therefore, since this case is being remanded for additional 
development, the RO must also take this opportunity to inform 
the veteran that notwithstanding any prior information, a 
full year is allowed to respond to a VCAA notice.  



Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a).  In the letter 
the veteran should be requested to 
identify the approximate dates of 
treatment and to furnish the addresses 
of any and all health care providers 
who treated him prior to service, to 
include those in South Bend, Indiana, 
and the "St. Joe Hospital" in Indiana.  
The veteran should otherwise identify 
relevant records of VA and non-VA 
treatment for psychiatric problems 
subsequent to service.  The veteran 
should be informed that any evidence 
and information submitted in response 
to the letter must be received within 
one year of the date of the RO's letter 
and that he should inform the RO if he 
desires to waive the one-year period 
for response.

2.  The RO should take appropriate 
steps to obtain any pertinent evidence 
and information identified but not 
provided by the veteran.  To the extent 
available, complete clinical records 
should be obtained, to include those 
which may be on microfiche.  In any 
event, the RO should associate with the 
claims file any contemporary records of 
VA treatment not already contained in 
the claims folders.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  The RO should contact the NPRC and 
request that a search be made for any 
additional service medical and 
administrative records, to include 
those pertaining to any non-judicial 
punishment proceedings and the 
veteran's separation from service.  A 
specific request should also be made to 
the mental hygiene clinic or other 
appropriate authority at Fort Hood, 
Texas for the veteran's clinical 
records.  If no such service medical or 
personnel records are found, or if they 
have been destroyed, specific 
confirmation of that fact should be 
requested and noted in the claims file.  

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The entire claims file, to include any 
records received pursuant to the above, 
MUST be made available for review by the 
examiner.  The examiner is requested to 
identify all existing psychiatric 
diagnoses, to include any personality 
disorders.  The examiner is then 
requested to provide an opinion as to 
whether each identified psychiatric 
disability and/or personality disorder 
was first manifested prior to or during 
active service.  If any current diagnosis 
is identified as having existed prior to 
service, the examiner should comment as 
to whether such underwent an increase in 
severity during service and if so, 
whether such increase was due to the 
natural progress of the disease.  The 
examiner should also provide an opinion 
as to whether other currently identified 
psychiatric disability/ies are related to 
the veteran's active service.  The 
rationale for all opinions should be 
provided.  

5.  Following completion of the 
requested development, the RO should 
review the record and readjudicate the 
issue of entitlement to service 
connection for a psychiatric disability, 
to include a personality disorder.  If 
action remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of 
the case, and be given the opportunity 
to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

